EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Caya on March 19, 2021.
	The following amendments have been made:
Claim 1, --A miter saw comprising: 
a base; 
a table pivotally coupled to the base about a miter axis; 
a saw unit coupled to the table for movement with the table about the miter axis; and 
a fence assembly including 
a first fence being stationary respective to the base, and 
a second fence coupled to the first fence, the second fence being disposed over and slidable on the first fence between a first position while coupled to the first fence and a second position while coupled to the first fence, the second fence including a work support surface, a rear surface opposite the work support surface, a plurality of vertical support structures, the stop protruding from a rear surface of the second fence beyond a distance in which the vertical support structures extend from the rear surface, the stop being movable with the second fence so that the stop is engageable by the table and/or the saw unit when the second fence is in the first position to limit miter angle adjustment of the saw unit to a determined degree, and wherein the table and/or the saw unit is 

Claim 11 (lines 1-22), --A miter saw comprising: 
a base; 
a table pivotally coupled to the base about a miter axis; 
a saw unit coupled to the table for movement with the table about the miter axis; 
a first fence moveably positioned on a first lateral side of the miter axis between a first position and a second position, the first position of the first fence is an innermost position of the first fence relative to the miter axis, the first fence having a work support surface, a rear surface opposite the work support surface, a plurality of vertical support structures extending from the rear surface, and a first stop located between a pair of the vertical support structures of the first fence, the first stop protruding from the rear surface of the fence beyond a distance in which the vertical support structures of the first fence extend from the rear surface of the first fence, movable with the first fence relative to the base; and 
a second fence moveably positioned on a second lateral side of the miter axis between a first position and a second position, the first position of the second fence is an innermost position of the second fence relative to the miter axis, the second fence having a work support surface, a rear surface opposite the work support surface, a plurality of vertical support structures extending from the rear surface, and a second stop located between a pair of vertical support structures of the second fence, the second stop protruding from the rear surface of the second fence beyond a distance in which the vertical support structures of the second fence extend from the rear surface of the second fence, movable with the second fence relative to the base--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the subject matter not found was with respect to the first and second fences having a rear surface, opposite the work support surface, with a plurality of vertical supports in which a protruding stop is disposed between a pair of the vertical supports to limit the miter angle adjustment of the saw to a predetermined degree, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Haeberle (DE102008014470) teaches a miter saw having a fence with an attached protruding stop. The stop limits the angle in which the miter saw can be adjusted. The stop of Haeberle extends almost the entire length of the saw; therefore, Haeberle does not teach a movable fence having a plurality of vertical support structures extending from the rear surface, a stop located between a pair of the vertical support structures and protruding beyond a distance in which the vertical supports extend from the rear surface of the fence. 
	The claimed subject matter is not clearly taught or suggested by the prior art. Any modification to the pending prior art would have relied on hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724